United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1116
                                    ___________

Lemuel Robert Hall,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
United States of America,                *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: June 11, 2010
                                 Filed: June 17, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Federal probationer Lemuel Hall appeals the district court’s1 dismissal of his
28 U.S.C. § 2241 habeas petition. Upon careful de novo review, see Hill v. Morrison,
349 F.3d 1089, 1091 (8th Cir. 2003), we agree with the district court’s conclusion that
section 2241 does not provide a remedy to address the issues raised by Hall.
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________


      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.